

ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”), dated as of January 27, 2009 (the
“Closing Date”), is by and among Piramal Healthcare, Inc. (“Purchaser”), a
Delaware corporation and a direct wholly-owned subsidiary of Piramal Healthcare
Limited, an Indian public limited company, RxElite, Inc., a Delaware corporation
(“Seller”), and Citibank, N.A., as escrow agent (the “Escrow Agent”).
 
RECITALS
 
A.           Purchaser and Seller have entered into a Stock Purchase Agreement,
dated as of January 27, 2009 (the “Purchase Agreement”) which provides, among
other things, for the purchase by Purchaser from Seller of all of the issued and
outstanding stock of RxElite Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of Seller (the “Acquired Company”).
 
B.           The Purchase Agreement provides that Seller will indemnify the
Purchaser Indemnitees with respect to certain matters upon the terms and subject
to the conditions provided in the Purchase Agreement and a portion of the
consideration to be delivered thereunder shall be placed in escrow pursuant to
the terms and subject to the conditions of this Agreement.
 
C.           The Seller and the Purchaser wish to appoint Citibank, N.A. as
Escrow Agent and Citibank, N.A. is willing to accept such appointment and has
agreed to hold the Escrow Amount (as defined below) in accordance with the terms
and provisions contained herein.
 
D.           The parties hereto acknowledge that nothing herein is intended to
serve as an admission or acknowledgement of any potential claim that may be
asserted against the Acquired Company.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:
 
AGREEMENT
 
1.           Definitions.  Except as hereinafter defined, capitalized terms used
in this Agreement will have the meanings assigned to such terms in the Purchase
Agreement.  As used herein, the following terms shall have the following
respective meanings:
 
“Claim” means, individually and not collectively, a claim for Damages incurred
by any Purchaser Indemnitee with respect to the Preferred Stock Liability or the
Idaho Tax Liability.
 
“Escrow Amount” means an amount equal to Nine Hundred Thousand Dollars
($900,000).
 
“Idaho Tax Liability” means any sales or use taxes, together with any interest,
penalties, related liabilities, fines or additions to such taxes, imposed upon
the Acquired Company by the Idaho State Tax Commission and relating to
the purchase of vaporizers and/or sale of veterinary products by the Acquired
Company with respect to any Pre-Closing Periods and for any Straddle Periods,
but only with respect to the portion of such Straddle Period ending on the
Closing Date and as determined in the manner provided in Section 6.4 of the
Purchase Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
“Indemnifiable Amount” means those Damages for which any Purchaser Indemnitee is
entitled to indemnification pursuant to the Purchase Agreement.
 
“Indemnitor” means the Seller.
 
“Preferred Stock Liability” means any Liabilities relating to or arising out of
any shares which were issued and outstanding at any time prior to the Closing
Date of the Series A Preferred Stock of the Acquired Company, par value $0.01
per share, including any Liabilities accruing, arising out of, or relating to
the First Amended and Restated Conversion Agreement, dated as of April 26, 2007,
by and among the Acquired Company and each of the persons who were holders of
such Series A Preferred Stock, and any amendment thereto.
 
“Preferred Stock Release Date” means fifteen (15) business days following the
earlier of: (i) the date of a final and binding settlement and release of the
Acquired Company from the Preferred Stock Liability, (ii) a final, nonappealable
order by a court of competent jurisdiction or other final, nonappealable
adjudication, in either case releasing the Acquired Company from the Preferred
Stock Liability or (iii) the expiration of the period under which the Preferred
Stock Liability can be asserted.
 
“Tax Release Date” means fifteen (15) business days following the earlier of:
(i) the date of a written settlement of the Idaho Tax Liability by the Idaho
State Tax Commission, or (ii) the date of a final, nonappealable order by a
court of competent jurisdiction or other final adjudication of dismissal or
discharge (or comparable release) of the Idaho Tax Liability or (iii) the
expiration of the period of the statute of limitations under which the Idaho
State Tax Commission may bring a claim for the Idaho Tax Liability, if no Claim
is made.
 
2.           Appointment of the Escrow Agent.  Purchaser and Seller hereby
designate and appoint Citibank, N.A. as the Escrow Agent for the purposes set
forth herein, and the Escrow Agent hereby accepts such appointment on the terms
herein provided.  The Escrow Agent shall constitute the agent of the parties
hereto solely to the extent required to execute its duties hereunder.
 
3.           Deposit of Escrow Amount; Commencement of Duties.  On the Closing
Date, Purchaser shall deliver to the Escrow Agent the Escrow Amount by wire
transfer of immediately available funds to the following account designated by
the Escrow Agent in accordance with the wire instructions attached hereto as
Attachment A:
 
Account Name:
Account Number:
   
Citibank FBO Piramal/RxElite, Inc. Escrow
796610



 
Upon receipt of the Escrow Amount by the Escrow Agent, the duties and
obligations of the parties to this Agreement shall commence. The Escrow Amount,
along with any interest or other investment income earned thereon held in escrow
pursuant to this Agreement shall constitute the indemnification escrow fund (the
“Indemnification Escrow Fund”) with respect to the Indemnitor’s indemnification
obligations with respect to the Preferred Stock Liability and the Idaho Tax
Liability.
 
4.           Maintenance of Escrow.  During the term of this Agreement, the
Escrow Agent shall hold and safeguard the Indemnification Escrow Fund in
accordance with this Agreement and shall disburse the Indemnification Escrow
Fund only in accordance with this Agreement.  The Escrow Amount shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party, and shall be held and distributed solely for the
purposes and in accordance with this Agreement.
 

 
 

--------------------------------------------------------------------------------

 



 
5.           Investment of Escrow Amount; Tax Reporting.
 
(a)           Permitted Investments.  The Escrow Agent shall invest the Escrow
Amount pursuant to and as directed by a signed written instruction from both
Purchaser and Seller.  The Escrow Agent shall invest the Escrow Amount on the
date of instruction provided that it is received on or before 11:00 a.m. (New
York Time).  Any Escrow Amount received by the Escrow Agent after 11:00 a.m.
(New York Time) shall be treated as if received on the following Business
Day.  For purposes of this Agreement “Business Day” shall mean any day that the
Escrow Agent is open for business.  Any investment direction contained herein
may be executed through an affiliated broker dealer of the Escrow Agent and will
be entitled to such usual and customary fee.  Neither Escrow Agent nor any of
its affiliates assume any duty or liability for monitoring the investment
rating.
 
(b)           Tax Reporting.  The parties hereto agree that Seller shall be
treated as the owner of the Escrow Amount for federal income tax purposes and
that Seller shall include in taxable income the earnings on the Escrow
Amount.  Such earnings shall be reported on a Form 1099 INT for interest earned
or on a Form 1099 DIV for dividends earned.
 
(c)           Certification of Tax Identification Number.  Seller shall promptly
provide the Escrow Agent with a duly completed and properly executed IRS Form
W-9 certifying the Seller’s status as a beneficial owner of the Escrow Amount
for federal income tax purposes.  In the event the payee is not the Seller, the
Seller shall provide the Escrow Agent with a duly completed and properly
executed IRS Form W-9 (or Form W-8 BEN, in case of non-U.S. entity) on such
payee prior to payment being made.  Seller understands that, in the event tax
identification numbers are not certified to the Escrow Agent, the Internal
Revenue Code, as amended from time to time, may require withholding of a portion
of any interest or other income earned on the investment of the Escrow Amount.
 
(d)           IRS Circular 230 Disclosure.  Escrow Agent, its affiliates, and
its employees are not in the business of providing tax or legal advice to any
taxpayer outside of Escrow Agent and its affiliates.  This Agreement and any
amendments or attachments are not intended or written to be used, and cannot be
used or relied upon, by any such taxpayer or for the purpose of avoiding tax
penalties.  Any such taxpayer should seek advice based on the taxpayer’s
particular circumstances for an independent tax advisor.
 
6.           Purchaser Indemnitees’ Rights to Assert Claim to Indemnification
Escrow Fund.  Subject to the terms of the Purchase Agreement, the Purchaser
Indemnitees shall have the right to make one or more Claims related to the
Preferred Stock Liability on or prior to the Preferred Stock Release Date and
one or more Claims related to the Idaho Tax Liability on or prior to the Tax
Release Date by delivering a written notice of such Claim (a “Claim Notice”) to
the Seller and the Escrow Agent prior to the relevant time, with a copy directed
to each party as to which copies shall be directed pursuant to the notice
provisions in Section 8.1 of the Purchase Agreement.  Each Claim Notice shall be
labeled either “Preferred Stock Liability Claim Notice” or “Idaho Tax Liability
Claim Notice” and  state facts relating to the Claim in reasonable detail so
that the Seller may reasonably evaluate such Claim, including specifying the
amount requested by the Purchaser Indemnitee to be released to the Purchaser
Indemnitee in connection with such Claim, which estimate and statement may be
amended or modified from time to time.
 
7.           Issuance of Final Instruction.  For purposes of this Agreement, a
“Final Instruction” shall mean a written notice given to the Escrow Agent
directing the disbursement of the Indemnifiable Amount of a Claim, which shall
be signed both by the Purchaser and the Seller; except as otherwise provided
herein.  The parties hereto agree to execute and deliver to the Escrow Agent a
Final Instruction accompanied by the indicated documentation, under the
following circumstances:
 

 
 

--------------------------------------------------------------------------------

 



 
(a)           If the Seller disputes the validity, amount and/or calculation of
the Claim and/or the related Indemnifiable Amount, the Seller shall give written
notice of such dispute (a “Dispute Notice”) to Purchaser, with a copy to the
Escrow Agent, within 30 days after the receipt of the Claim Notice by the
Seller.  In such circumstances, no Final Instruction may be given to the Escrow
Agent except as provided in (d) below and the Escrow Agent shall not make any
disbursement of any portion of the Escrow Amount.  In the event of a final
determination by a court of competent jurisdiction in respect of the disposition
of the Claim and the related Indemnifiable Amount, Seller and Purchaser shall
execute a Final Instruction to the Escrow Agent providing the Escrow Agent with
disbursement instructions consistent with such final determination.
 
(b)           If the Seller does not dispute the Claim and the related
Indemnifiable Amount, the Seller and Purchaser shall execute a Final Instruction
to the Escrow Agent providing the Escrow Agent with disbursement instructions
consistent with such final determination.
 
(c)           If the Seller fails to send a Dispute Notice to Purchaser within
30 days after its receipt of the Claim Notice, Purchaser shall execute a Final
Instruction to the Escrow Agent, with a copy to the Seller, stating that such
thirty (30) day period has expired and providing the Escrow Agent with
disbursement instructions consistent with such final determination.
 
(d)           If the Seller and the Purchaser reach an agreement with respect to
the proper determination of the Claim and the related Indemnifiable Amount, the
Seller and the Purchaser shall give to the Escrow Agent a Final Instruction with
respect to the Claim and the related Indemnifiable Amount.
 
(e)  If the Seller and the Purchaser agree that a certain amount should be
distributed out of the Indemnification Escrow Fund, then Seller and Purchaser
shall execute a Final Instruction to the Escrow Agent providing the Escrow Agent
with disbursement instructions consistent with such final determination.
 
(f)  Notwithstanding anything to the contrary, in no event shall any
disbursement be made from the Indemnification Escrow Fund with respect to the
Idaho Tax Liability to the extent the amount of such disbursement plus all other
disbursements with respect to the Idaho Tax Liability for which Final
Instructions have previously or simultaneously been issued (collectively, the
“Cumulative Tax Instruction Amount”), would in the aggregate exceed $500,000 (i)
plus any interest earned on the Indemnification Escrow Fund and (ii) less the
amount, if any, by which the Cumulative Stock Instruction Amount (as defined
below) exceeds $400,000 at such time.  Similarly, in no event shall any
disbursement be made from Indemnification Escrow Fund with respect to the
Preferred Stock Liability to the extent the amount of such disbursement plus all
other disbursements with respect to the Preferred Stock Liability for which
Final Instructions have previously or simultaneously been issued (collectively,
the “Cumulative Stock Instruction Amount”) would in the aggregate exceed
$600,000 (i) plus any interest earned on the Indemnification Escrow Fund and
(ii) less the amount, if any, by which the Cumulative Tax Instruction Amount
exceeds $300,000 at such time.
 
8.           Distribution of Indemnification Escrow Fund.
 
(a)           Receipt of Final Instruction.  Upon receipt of a Final Instruction
in accordance with Section 7, the Escrow Agent shall disburse such portion of
the applicable Escrow Amount as set forth in the Final Instruction.
 
(b)           Preferred Stock Release Date.  On or prior to Preferred Stock
Release Date, Purchaser and Seller shall deliver a Final Instruction to the
Escrow Agent notifying the Escrow Agent of (i) the Preferred Stock Release Date,
(ii) whether any Purchaser Indemnitees have any outstanding Claims relating to
the Preferred Stock Liability, and (iii) the amount and recipient of funds to be
disbursed from the Indemnification Escrow Fund.
 

 
 

--------------------------------------------------------------------------------

 



 
(1)           If, on the Preferred Stock Release Date, the Purchaser Indemnitees
have neither made any Claims relating to the Preferred Stock Liability in
accordance with Section 6 hereof nor indicated in the Final Instruction any
outstanding Claims relating to the Preferred Stock Liability, then the Escrow
Agent shall deliver to the Indemnitor as promptly as practicable after the
Preferred Stock Release Date an amount (the “Preferred Stock Release Amount”)
equal to either (i) if the Tax Release Date has already occurred, the remaining
balance in the Indemnification Escrow Fund including any interest accrued
thereon, or (ii) if the Tax Release Date has not yet occurred, then the positive
difference between (x) $400,000 and (y) the aggregate amount of any Claims paid
out of the Indemnification Escrow Fund with respect to the Preferred Stock
Liability, in accordance with Section 8(d) hereof.
 
(2)           If any Purchaser Indemnitee has made a Claim or Claims relating to
the Preferred Stock Liability on or prior to the Preferred Stock Release Date,
and if, upon the Preferred Stock Release Date, the portion of the Indemnifiable
Amount of such Claim or Claims (the “Preferred Stock Release Deferred Portion”)
(whether or not in dispute) that has not been paid out of the Indemnification
Escrow Fund aggregates less than the Preferred Stock Release Amount, then the
Escrow Agent shall deliver to the Indemnitor, in accordance with Section 8(d)
hereof the Preferred Stock Release Amount less the Preferred Stock Release
Deferred Portion.  The Preferred Stock Release Deferred Portion shall be
retained by the Escrow Agent until each unresolved Claim set forth in a Claim
Notice delivered on or prior to the Preferred Stock Release Date has been
completely and finally determined in accordance with the terms hereof, after
which any portion of the Preferred Stock Release Deferred Portion that is
determined pursuant to this Agreement to not constitute an Indemnifiable
Amount shall be delivered by the Escrow Agent to the Indemnitor, in accordance
with Section 8(d) hereof.
 
(3)           If any Purchaser Indemnitee has made a Claim or Claims in
accordance with Section 6 hereof and if upon the Preferred Stock Release Date,
the portion of the Indemnifiable Amount of such Claim or Claims that has not
been paid out of the Indemnification Escrow Fund (whether or not in dispute)
aggregates more than the Preferred Stock Release Amount, then upon the Escrow
Agent’s receipt of a Final Instruction pursuant to Section 7, the Escrow Agent
shall deliver to such Purchaser Indemnitee all or such portion of the Claim as
is determined pursuant to this Agreement to constitute an Indemnifiable Amount,
in accordance with Section 8(d) hereof.
 
(c)           Tax Release Date.  On or prior to the Tax Release Date, Purchaser
and Seller shall deliver a Final Instruction to the Escrow Agent notifying the
Escrow Agent of (i) the Tax Release Date, (ii) whether any Purchaser Indemnitees
have any outstanding Claims relating to the Idaho Tax Liability, and (iii) the
amount and recipient of funds to be disbursed from the Indemnification Escrow
Fund.
 
(1)           If, on the Tax Release Date, the Purchaser Indemnitees have
neither made any Claims related to the Idaho Tax Liability in accordance with
Section 6 hereof nor indicated in the Final Instruction any outstanding Claims
relating to the Idaho Tax Liability, then the Escrow Agent shall deliver to the
Indemnitor as promptly as practicable after the Tax Release Date an amount (the
“Tax Release Amount”) equal to either (i) if the Preferred Stock Release Date
has already occurred, the remaining balance in the Indemnification Escrow Fund
including any interest accrued thereon, or (ii) if the Preferred Stock Release
Date has not yet occurred, the positive difference between (a) $300,000 and (b)
the aggregate amount of any Claims paid out of the Indemnification Escrow Fund
with respect to the Idaho Tax Liability, in accordance with Section 8(d) hereof.
 

 
 

--------------------------------------------------------------------------------

 



 
(2)           If any Purchaser Indemnitee has made a Claim or Claims relating to
the Idaho Tax Liability on or prior to the Tax Release Date, and if, upon the
Tax Release Date, the portion of the estimated Indemnifiable Amount of such
Claim or Claims (the “Tax Release Deferred Portion”) (whether or not in dispute)
that has not been paid out of the Indemnification Escrow Fund aggregates less
than the Tax Release Amount, then the Escrow Agent shall deliver to the
Indemnitor, in accordance with Section 8(d) hereof the Tax Release Amount less
the Tax Release Deferred Portion.  The Tax Release Deferred Portion shall be
retained by the Escrow Agent until each unresolved Claim set forth in a Claim
Notice delivered on or prior to the Tax Release Date has been completely and
finally determined in accordance with the terms hereof, after which any portion
of the Tax Release Deferred Portion that is determined pursuant to this
Agreement to not constitute an Indemnifiable Amount shall be delivered by the
Escrow Agent to the Indemnitor, in accordance with Section 8(d) hereof.
 
(3)           If any Purchaser Indemnitee has made a Claim or Claims in
accordance with Section 6 hereof and if upon the Tax Release Date, the portion
of the Indemnifiable Amount of such Claim or Claims that has not been paid out
of the Indemnification Escrow Fund (whether or not in dispute) aggregates more
than the Tax Release Amount, then upon the Escrow Agent’s receipt of a Final
Instruction pursuant to Section 7, the Escrow Agent shall deliver to such
Purchaser Indemnitee all or such portion of the Claim as is determined pursuant
to this Agreement to constitute an Indemnifiable Amount, in accordance with
Section 8(d) hereof.
 
(d)           Distribution Instructions.  Any distributions of all or a portion
of the Indemnification Escrow Fund made to Purchaser or any Purchaser Indemnitee
shall be made by wire transfer to, or c/o, Purchaser pursuant to the wire
instructions listed on Attachment A (or such other instructions or address as
may be provided in writing to the Escrow Agent by Purchaser).  Any distributions
of all or a portion of the Indemnification Escrow Fund made to Seller shall be
made by wire transfer to Seller pursuant to the wire instructions listed on
Attachment A (or such other instructions or address as may be provided in
writing to the Escrow Agent by Seller).
 
9.           Concerning the Escrow Agent.
 
(a)           Escrow Agent Duties.  Each party hereto acknowledges and agrees
that (i) the duties, responsibilities and obligations of the Escrow Agent shall
be limited to those expressly set forth in the Agreement and no duties,
responsibilities or obligations shall be inferred or implied, (ii) the Escrow
Agent shall not be responsible for any of the agreements referred to or
described herein (including without limitation the Purchase Agreement), or for
determining or compelling compliance therewith, and shall not otherwise be bound
thereby, (iii) this Agreement shall constitute the entire agreement of the
parties with respect to the subject matter and supersedes all prior oral or
written agreements in regard thereto, (iv) the Escrow Agent shall not be
required to expend or risk any of its own funds or otherwise incur any financial
or other liability in the performance of any of its duties hereunder and (v) the
Escrow Agent shall not be obligated to take any legal or other action hereunder
which might in its judgment involve or cause it to incur any expense or
liability unless it shall have been furnished with acceptable indemnification.
 
(b)           Standard of Care.  The Escrow Agent shall be under no duty to
afford the Indemnification Escrow Fund any greater degree of care than it gives
its own similar property.  The Escrow Agent shall not be liable for any damage,
loss or injury resulting from any action taken or omitted in the absence of
gross negligence or willful misconduct.
 

 
 

--------------------------------------------------------------------------------

 



 
(c)           Limitation on Liability.  Notwithstanding any other provision of
the Agreement, the Escrow Agent shall not be liable (i) for any indirect,
incidental, consequential, punitive or special losses or damages, regardless of
the form of action and whether or not any such losses or damages were
foreseeable or contemplated, (ii) for the acts or omissions of any nominees,
correspondents, designees, agents, subagents or subcustodians, or (iii) for the
investment or reinvestment of any Escrow Amount, or any liquidation of such
investment or reinvestment, executed in accordance with the terms of the
Agreement, including, without limitation, any liability for any delays (not
resulting from its gross negligence or willful misconduct as adjudicated by a
court of competent jurisdiction) in the investment or reinvestment of the Escrow
Amount, any loss of interest incident to any such delays, or any loss or penalty
as a result of the liquidation of any investment before its stated maturity
date.
 
(d)           Reliance.  The Escrow Agent shall be entitled to rely upon any
order, judgment, certification, demand, instruction, notice, instrument,
certification, consent, authorization, receipt, power of attorney, e-mail, .pdf
or other writing delivered to it without being required to determine the
authenticity or validity thereof, or the correctness of any fact stated therein
or the propriety or validity or the service thereof or the jurisdiction of the
court issuing any judgment or order.  The Escrow Agent may act in reliance upon
any signature believed by it to be genuine and may assume that any person
purporting to make any statement or execute any document in connection with the
provisions hereof has been duly authorized to do so.
 
(e)           Consultation.  The Escrow Agent may consult with counsel
satisfactory to it (who shall not be counsel to any Purchaser Indemnitee, the
Acquired Company or the Seller), and the written opinion or advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted by it in good faith and in accordance with
the opinion and advice of such counsel.
 
10.           Indemnification of the Escrow Agent.  Each of the Seller and
Purchaser covenants and agrees, jointly and severally, to indemnify the Escrow
Agent and its employees, officers and directors (each, an “Indemnified Party”)
for, hold each Indemnified Party harmless from, and defend each Indemnified
Party against, any and all claims, losses, actions, liabilities, costs, damages
and expenses of any nature incurred by the Escrow Agent arising out of or in
connection with this Agreement or with the administration of its duties
hereunder, including but not limited to attorney’s fees, tax liabilities (other
than income tax liabilities associated with the Escrow Agent’s fees), any
liabilities or damages that may  result from any inaccuracy or misrepresentation
made in any tax certification provided to the Escrow Agent, and other costs and
expenses of defending or preparing to defend against any claim of liability,
except to the extent such loss, liability, damage, cost and expense shall be
caused by the Indemnified Party’s own gross negligence or willful misconduct.
The foregoing indemnification and agreement to hold harmless shall survive the
termination of the Agreement and the resignation or removal of the Escrow Agent.
 
11.           Fees and Expenses of the Escrow Agent.  Seller covenants and
agrees to pay the Escrow Agent’s fees and expenses specified in Attachment
B.  In the event that such fees or expenses, or any other obligations owed to
the Escrow Agent (or its counsel) are not paid to the Escrow Agent within 30
calendar days following the presentment of an invoice for the payment of such
fees and expenses or the demand for such payment, then the Escrow Agent may,
without further action or notice, pay such fees from the Indemnification Escrow
Fund and may sell, convey or otherwise dispose of any amounts in the
Indemnification Escrow Fund for such purpose.  The Escrow Agent may in its sole
discretion withhold from any distribution of the Indemnification Escrow Fund an
amount of such distribution it reasonably believes would, upon sale or
liquidation, produce proceeds equal to any unpaid amounts to which the Escrow
Agent is entitled to hereunder.
 

 
 

--------------------------------------------------------------------------------

 



 
12.           Resignation and Removal.
 
(a)           The parties hereto may remove the Escrow Agent at any time by
giving to the Escrow Agent thirty (30) calendar days’ prior written notice of
removal signed by an Authorized Person of each of Seller and Purchaser.  The
Escrow Agent may resign at any time by giving to each Seller and Purchaser
thirty (30) calendar days’ prior written notice of resignation.
 
(b)           Within thirty (30) calendar days after giving the foregoing notice
of removal to the Escrow Agent or within thirty (30) calendar days after
receiving the foregoing notice of resignation from the Escrow Agent, the Seller
and Purchaser shall appoint a successor escrow agent and give notice of such
successor escrow agent to the Escrow Agent.  If a successor escrow agent has not
accepted such appointment by the end of such (i) 30-day period, in the case of
the Escrow Agent's removal, or (ii) 30-day period, in the case of the Escrow
Agent's resignation, the Escrow Agent may either (x) deliver the Indemnification
Escrow Fund to the Purchaser at the address set forth on the signature page to
the Agreement, or (y) apply to a court of competent jurisdiction for the
appointment of a successor escrow agent or for other appropriate relief.
 
(c)           Upon receipt of notice of the identity of the successor escrow
agent, the Escrow Agent shall either deliver the Indemnification Escrow Fund
then held hereunder to the successor escrow agent, less the Escrow Agent’s fees,
costs, expenses and the value of other obligations owed to the Escrow Agent
hereunder, or hold such Indemnification Escrow Fund (or any portion thereof)
pending distribution, until all such fees, costs and expenses or the value of
other obligations are paid to it.
 
(d)           Upon delivery of the Indemnification Escrow Fund to the successor
escrow agent or to the Purchaser, the Escrow Agent shall have no further duties,
responsibilities or obligations hereunder.
 
13.           Notices.  Any notice, request, demand, waiver, consent, approval
or other communication which is required or permitted hereunder shall be in
writing.  All such notices shall be delivered personally, by telecopier (but
only if followed by transmittal by reputable overnight courier for delivery on
the next business day), by certified mail, return receipt requested, or by
reputable overnight courier (costs prepaid), and shall be deemed given or made
upon receipt thereof.  All such notices are to be given or made to the parties
hereto at the following addresses (or to such other address as any such party
may designate by a notice given in accordance with the provisions of this
Section 13):
 
If to Purchaser, addressed to:
 
 
  Piramal Healthcare, Inc.
c/o Piramal Enterprises Ltd.
D-Mart Bldg,
Mulund Goregaon Link Road
Mulund (West)
Mumbai 400080
Attention: Madhu Nair
Fax:  91-22-3953-6940


With a copy to:
 
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, Tennessee  37219-1760
Attention:  L. Hunter Rost, Esq.
Fax:  (615) 244-6804

 
 

--------------------------------------------------------------------------------

 





If to the Escrow Agent:
 
Citibank, N.A.
Agency & Trust
388 Greenwich Street, 14th Floor
New York, NY  10013
Attention:  Marie Ladolcetta, Agency & Trust Dept.
Fax:  (212) 657-2762


If to the Seller:
 
 

 
RxElite, Inc.

 
1404 North Main

 
Meridian, Idaho 83642

 
Attention: President

 
Fax:  (208) 288-1191



With a copy to:
 
 
 
Haynes and Boone, LLP

 
1221 Avenue of the Americas

 
Suite 2600

 
New York, New York 10020

 
Attention:  Harvey J. Kesner, Esq.

 
Fax:  (212) 918-8989



14.           Assignment.  Neither this Agreement nor any or all of the rights
or obligations hereunder may be assigned by any party without the prior written
consent of the other party; except that Purchaser may, without such consent,
assign any or all such rights and obligations to an assignee permitted under
Section 9.8 of the Purchase Agreement.  Subject to the foregoing, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, and no other person, shall have any
right, benefit or obligation under this Agreement as a third party beneficiary
or otherwise.
 
15.           Amendment and Termination; Waiver.  This Agreement may be amended
by and upon written notice to the Escrow Agent given by Purchaser and the
Seller, but the duties and responsibilities of the Escrow Agent may not be
increased without its written consent.  This Agreement will terminate on the
date on which the entire Escrow Amount has been distributed, except such
provisions, including without limitation Section 10 hereof, which by their terms
are intended to survive any such distribution. No waiver by any party with
respect to any condition, default or breach of covenant hereunder shall be
deemed to extend to any prior or subsequent condition, default or breach of
covenant hereunder or affect in any way any rights arising prior or subsequent
to such occurrence.
 

 
 

--------------------------------------------------------------------------------

 



 
16.           Multiple Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
17.           Invalidity.  In the event that any one or more of the provisions
contained in this Agreement, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the maximum extent permitted by
law, such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement.
 
18.           Titles.  The titles, captions or headings of the sections herein
are for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
 
19.           Cumulative Remedies.  All rights and remedies of any party hereto
are cumulative of each other and of every other right or remedy such party may
otherwise have at law or in equity, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
 
20.           Governing Law; Jurisdiction; Waivers.
 
(a)           The parties agree (pursuant to section 5-1401 of the General
Obligations Law of the State of New York) that, to the extent such laws would
otherwise not apply, this Agreement (including this choice-of-law provision) and
the rights and obligations of the parties to the Agreement shall be governed by,
construed in accordance with, and all controversies and disputes arising under,
in connection with or in relation to this Agreement shall be resolved pursuant
to, the laws of the State of New York applicable to contracts made and to be
wholly performed in the State of New York.
 
(b)           The parties irrevocably and unconditionally submit to the
exclusive jurisdiction of the federal and state courts located in the Borough of
Manhattan, City, County and State of New York, for any proceedings commenced
regarding this Agreement, including, but not limited to, any interpleader
proceeding or proceeding for the appointment of a successor escrow agent the
Escrow Agent may commence pursuant to this Agreement.  The parties irrevocably
submit to the jurisdiction of such courts for the determination of all issues in
such proceedings and irrevocably waive any objection to venue or inconvenient
forum for any proceeding brought in any such court.
 
(c)           The parties irrevocably and unconditionally waive, to the fullest
extent permitted by law, and agree not to plead or claim, any right of immunity
from legal action, suit or proceeding, from setoff or counterclaim, from the
jurisdiction of any court, from service of process, from attachment upon or
prior to judgment, from attachment in aid of execution or judgment, from
execution of judgment, or from any other legal process or proceeding for the
giving of any relief or for the enforcement of any judgment, and consents to
such relief and enforcement against it, its assets and its revenues in any
jurisdiction, in each case with respect to any matter arising out of, or in
connection with, this Agreement.
 
(d)           The parties irrevocably and unconditionally waive any right to
trial by jury with respect to any proceeding relating to this Agreement.
 
21.           Specific Performance.  Each party hereto agrees that the other
parties hereto shall be entitled to an injunction or injunctions to prevent
material breaches of the provisions of this Agreement and to enforce
specifically (without posting bond) this Agreement and the terms and provisions
hereof in any action instituted in any court of the United States or any state
thereof having jurisdiction over the parties and the matter, in addition to any
other remedy to which they may be entitled, at law or in equity.
 

 
 

--------------------------------------------------------------------------------

 



 
22.           Instructions, Verification, Communications.
 
(a)           All instructions required under the Agreement shall be delivered
to the Escrow Agent in writing, in English, in facsimile form and, if so
requested by the Escrow Agent, an original, executed by an Authorized Person (as
hereinafter defined) of each of the Seller and Purchaser or an entity acting on
their behalf.  The identity of such Authorized Persons, as well as their
specimen signatures, title, telephone number and e-mail address, shall be
delivered to the Escrow Agent in the list of authorized signers form as set
forth on Attachment C and shall remain in effect until the applicable party, or
an entity acting on its behalf, notifies Escrow Agent of any change thereto (the
person(s) so designated from time to time, the “Authorized Persons”).  The
Escrow Agent and the parties hereto agree that the above constitutes a
commercially reasonable security procedure and further agree not to comply with
any direction or instruction (other than those contained herein or delivered in
accordance with the Agreement) from any party.
 
(b)           In the event funds transfer instructions are given (other than in
writing at the time of execution of this Agreement), whether in writing, by
telecopier, .pdf, e-mail, or otherwise, such funds transfer instructions should
contain a selected test word also evidenced on Attachment C.   Test Words must
contain at least 8 alphanumeric characters, established at document execution
and changed each time Attachment C is updated in accordance with (a) above.  In
addition or in lieu of test words, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call back to the applicable
person(s) specified to the Escrow Agent from time to time by an Authorized
Person and the Escrow Agent may rely upon the confirmations of anyone purporting
to be the person(s) so designated.  To ensure the accuracy of the instructions
it receives, the Escrow Agent may record such call backs.  If the Escrow Agent
is unable to verify the instruction, or is not satisfied in its sole discretion
with the verification it receives, it will not execute the instruction until all
issues have been resolved to its satisfaction.  The persons and telephone
numbers for call backs may be changed only in writing, signed by an Authorized
Person, actually received and acknowledged by the Escrow Agent.  The parties to
this Agreement acknowledge that these security procedures for funds transfers
are commercially reasonable.


(c)           To help the U.S. government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person who opens an
account.  When an account is opened, the Escrow Agent will ask for information
that will allow the Escrow Agent to identify relevant parties.  The parties
hereto hereby acknowledge such information disclosure requirements and agree to
comply with all such information disclosure requests from time to time from the
Escrow Agent.
 
(d)           Notwithstanding anything to the contrary herein, any and all email
communications (both text and attachments) by or from the Escrow Agent that the
Escrow Agent deems to contain confidential, proprietary, and/or sensitive
information shall be encrypted.  The recipient (the “Email Recipient”) of the
encrypted email communication will be required to complete a registration
process. Instructions on how to register and/or retrieve an encrypted message
will be included in the first secure email sent by the Escrow Agent to the Email
Recipient.  Additional information and assistance on using the encryption
technology can be found at Citibank’s Secure Email website at
www.citigroup.com/citigroup/citizen/privacy/email.htm or by calling (866)
535-2504 (in the U.S.) or (904) 954-6181.
 
(e)           The provisions of this Section 11(a)-(d) may be amended by the
Escrow Agent unilaterally upon notice to the parties hereto.
 
[Signature Page to Follow]

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date first written above.
 
PIRAMAL HEALTHCARE, INC.
 
as PURCHASER
       
By
/s/ Muraj Rajan
   
Name: Muraj Rajan
   
Title: President
             
RXELITE, INC.
 
as SELLER
       
By
/s/ Earl Sullivan
   
Name: Earl Sullivan
   
Title: CEO
                   
CITIBANK, N.A.,
 
as ESCROW AGENT
       
By
/s/ Miriam Molina
   
Name: Miriam Molina
   
Title: Vice President
 



 
